UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2011 Semiannual Report to Shareholders DWS Large Cap Focus Growth Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 31 Investment Management Agreement Approval 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary January 31, 2011 Average Annual Total Returns as of 1/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 20.39% 26.18% 2.31% 2.97% –1.13% Class B 19.89% 25.16% 1.52% 2.18% –1.89% Class C 19.93% 25.25% 1.57% 2.21% –1.86% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 13.47% 18.93% 0.31% 1.75% –1.71% Class B (max 4.00% CDSC) 15.89% 22.16% 0.87% 1.99% –1.89% Class C (max 1.00% CDSC) 18.93% 25.25% 1.57% 2.21% –1.86% No Sales Charges Class S 20.52% 26.46% 2.53% 3.21% –0.88% Institutional Class 20.67% 26.74% 2.79% 3.44% –0.68% Russell 1000® Growth Index† 20.96% 25.14% 3.12% 3.91% –0.40% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.33%, 2.19%, 2.07%, 1.11% and 0.87% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) ■ DWS Large Cap Focus Growth Fund — Class A ■ Russell 1000 Growth Index† Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. †The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index that have higher price-to-book ratios and higher forecasted growth values. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 1/31/11 $ 7/31/10 $ Lipper Rankings — Large-Cap Growth Funds Category as of 1/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 22 3-Year of 33 5-Year of 38 10-Year of 68 Class B 1-Year of 33 3-Year of 48 5-Year of 51 10-Year of 82 Class C 1-Year of 32 3-Year of 47 5-Year of 50 10-Year of 82 Class S 1-Year of 21 3-Year of 30 5-Year of 32 10-Year of 63 Institutional Class 1-Year of 19 3-Year of 27 5-Year of 28 10-Year of 57 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (August 1, 2010 to January 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended January 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 8/1/10 $ Ending Account Value 1/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Large Cap Focus Growth Fund 1.28% 2.13% 2.02% 1.06% .84% For more information, please refer to the Fund's prospectuses. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 1/31/11 7/31/10 Common Stocks 99% 99% Cash Equivalents 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 1/31/11 7/31/10 Information Technology 32% 34% Industrials 15% 13% Consumer Discretionary 13% 14% Energy 13% 9% Health Care 10% 13% Materials 6% 4% Financials 5% 5% Consumer Staples 5% 7% Telecommunication Services 1% 1% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at January 31, 2011 (47.4% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 10.6% 2. Cisco Systems, Inc. Developer of computer network products 5.6% 3. Oracle Corp. Supplier of software for enterprise information management 5.3% 4. Church & Dwight Co., Inc. Produces sodium bicarbonate and sodium-bicarbonate based products 5.0% 5. EMC Corp. Provider of enterprise storage systems, software, networks and services 3.9% 6. Express Scripts, Inc. Provides pharmacy network management, formulary management and other services 3.6% 7. Celgene Corp. A global biopharmaceutical company 3.6% 8. National Oilwell Varco, Inc. Manufactures and sells oil and gas drilling machinery equipment 3.3% 9. T. Rowe Price Group, Inc. Provides investment advisory services 3.3% 10. Anadarko Petroleum Corp. Explorer and producer of crude oil and natural gas 3.2% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of January 31, 2011 (Unaudited) Shares Value ($) Common Stocks 99.3% Consumer Discretionary 13.0% Auto Components 3.9% Autoliv, Inc. (a) BorgWarner, Inc.* (a) Hotels Restaurants & Leisure 3.3% Darden Restaurants, Inc. (a) Marriott International, Inc. "A" (a) Specialty Retail 3.6% Dick's Sporting Goods, Inc.* Limited Brands, Inc. (a) Textiles, Apparel & Luxury Goods 2.2% NIKE, Inc. "B" (a) Consumer Staples 5.0% Household Products Church & Dwight Co., Inc. Energy 12.3% Energy Equipment & Services 3.3% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 9.0% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Occidental Petroleum Corp. Financials 5.0% Capital Markets Morgan Stanley T. Rowe Price Group, Inc. (a) Health Care 9.5% Biotechnology 3.6% Celgene Corp.* Health Care Providers & Services 5.9% Express Scripts, Inc.* McKesson Corp. Industrials 15.0% Aerospace & Defense 1.4% TransDigm Group, Inc.* (a) Electrical Equipment 5.4% AMETEK, Inc. Roper Industries, Inc. (a) Machinery 5.5% Navistar International Corp.* (a) Parker Hannifin Corp. Road & Rail 2.7% Norfolk Southern Corp. Information Technology 32.1% Communications Equipment 5.6% Cisco Systems, Inc.* Computers & Peripherals 14.5% Apple, Inc.* EMC Corp.* (a) IT Services 2.2% VeriFone Systems, Inc.* (a) Software 9.8% Concur Technologies, Inc.* (a) Oracle Corp. Solera Holdings, Inc. (a) Materials 6.3% Chemicals 2.9% Huntsman Corp. The Mosaic Co. (a) Containers & Packaging 1.5% Owens-Illinois, Inc.* Metals & Mining 1.9% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 1.1% Wireless Telecommunication Services American Tower Corp. "A"* Total Common Stocks (Cost $195,580,640) Securities Lending Collateral 25.6% Daily Assets Fund Institutional, 0.25% (b) (c) (Cost $59,218,417) Cash Equivalents 0.9% Central Cash Management Fund, 0.18% (b) (Cost $2,025,659) % of Net Assets Value ($) Total Investment Portfolio (Cost $256,824,716)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. †The cost for federal income tax purposes was $258,284,343. At January 31, 2011, net unrealized appreciation for all securities based on tax cost was $32,584,263. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $38,045,701 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,461,438. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at January 31, 2011 amounted to $58,682,246, which is 25.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
